184 F.2d 534
ROBINSON BROTHERS & CO., Inc.v.TYGART STEEL PRODUCTS CO., Inc., et al.
No. 10,132.
United States Court of Appeals Third Circuit.
Submitted March 21, 1950.Decided July 20, 1950.Rehearing Denied Oct. 31, 1950.

Maurice L. Kessler, Leonard M. S. Morris, Pittsburgh, Pa., on the brief, for appellant.
Joseph E. Madva and Thorp, Bostwick, Reed & Armstrong, all of Pittsburgh, Pa., on the brief, for appellee.
Before McLAUGHLIN and KALODNER, Circuit Judges, and FEE, District Judge.
PER CURIAM.


1
In this case plaintiff brought claim against two defendants in the alternative.  One defendant pleaded a counterclaim, which the court, on motion, purported to dismiss for lack of jurisdiction.  There is doubt whether there is any judgment of record.  Since the counterclaim was less than all of the claims involved in the action and there was no 'express determination that there is no just reason for delay,' and there is no 'express direction for the entry of judgment,' no final judgment has been entered under the terms of Rule 54(b), Federal Rules of Civil Procedure, 28 U.S.C.A. Etten v. Kauffman, 3 Cir., 179 F.2d 302.


2
The appeal must be dismissed.